Citation Nr: 1145130	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  07-13 320A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent for bursitis and tendonitis of the left knee.

2.  Entitlement to an initial disability rating higher than 10 percent for instability of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The Veteran served on active duty from June 1992 to April 1995.  Form DD 214 reflects that he also had approximately six months of prior active service.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina that continued a 10 percent disability rating for the service-connected bursitis and tendonitis of the left knee.

Also on appeal is a May 2009 rating decision that granted a separate 10 percent rating for patella instability of the left knee effective from April 4, 2006.


FINDING OF FACT

On March 30, 2011, prior to the promulgation of a decision in the appeal, VA received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant  have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal.


ORDER

The appeal is dismissed.



		
Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


